USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 1 of 43


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAIVIMOND DIVISION

BRIAN MOHR,                                    Case No. 2:19-cv-00150-JTM-JPK

                         Plaintiff,            Judge James T. Moody

vs.                                            Magistrate Judge Joshua P. Kolar

NEWREZ,LLC,f/k/a NEW PENN
FINANCIAL, LLC, d/b/a                          DEFENDANT'S MOTION TO
SHELLPOINT MORTGAGE                            DISMISS AMENDED COMPLAINT
SERVICING,

                         Defendant.

       Defendant NewRez LLC, f/k/a New Penn Financial, LLC, d/b/a Shellpoint

Mortgage Servicing ( Shellpoint ), respectfully moves the Court to dismiss Plaintiff

Brian Mohr's ("Mohr") Amended Complaint' under Fed.R.Civ.P. 12(b)(6). The

Complaint fails to state a claim upon which this Court may grant relief. Shellpoint

supports this Motion with the following Memorandum, the pleadings, and the

documents Mohr relies upon in his Complaint.


                                         Respectfully submitted,
OF COUNSEL:
                                        /s/,Itfirey J. Hanneken
                                        Jeffrey J. Hanneken (31726-15)
GRAYD0N HEAD & RrrcilEY LLP             Counselfor Defendant NewRez, LLC,J/k/u
312 Walnut Street                       New Penn Financial, LLC d/b/a Shellpoint
Suite 1800                              Mortgage Servicing
Cincinnati, OH 45202                    GRAYDoN HEAD & RITCIIEY LLP
Phone:(513) 621-6464                    312 Walnut Street
Fax: (513) 651-3836                     Suite 1800
                                        Cincinnati, OH 45202
                                        Phone:(513) 629-0349
                                        Fax: (513)651-3836
                                        E-mail: jhanneken@'graydon.law



Filed July 1, 2019, at Doc. 16.
 USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 2 of 43



                           MEMORANDUM IN SUPPORT

I.     INTRODUCTION

       Mohr alleges that Shellpoint violated the FDCPA when it sent him three letters.

Those letters merely informed him that his property insurance lapsed, warned him that

the insurance Shellpoint obtained would be much more expensive, and advised him that

the premiums would be assessed to his mortgage loan. Federal law required Shellpoint

to send Mohr these letters. It also required that these letters include the specific

language that Mohr alleges is misleading.

       Several other courts have previously analyzed very similar letters. Those courts

found that the letters were not an attempt to collect a debt, and thus did not violate the

FDCPA, so long as they included a bankruptcy disclaimer. Shellpoint thus asks this

Court to follow this unanimous precedent court and dismiss the Complaint.

       Mohr also alleges that Shellpoint breached two contracts — the mortgage and the

parties' settlement agreement from his 2018 lawsuit against Shellpoint. Shellpoint asks

the Court to decline supplemental jurisdiction over those state law claims, as this Court

lacks independent jurisdiction over those claims.

II.   STATEMENT OF FACTS

      A.      Mohr's Bankruptcy

      Plaintiff Brian Mohr obtained a mortgage loan ("Mortgage Loan") secured by the

real property in Merrillville, 1N ("Property").2 He subsequently filed a Chapter 7

bankruptcy, which discharged his personal obligations on the Mortgage Loan.,After the




Complaint, ¶15.
Id.
 USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 3 of 43


bankruptcy, Mohr remained the owner of the Property, and the Mortgage remained of

record.

         B.      Mohr's 2018 Lawsuit Against Shellpoint.

         Shellpoint subsequently began servicing Mohr's Mortgage Loan.5 Mohr filed

another lawsuit in this Court, alleging that Shellpoint violated the FDCPA when it sent

letters that ostensibly attempted to collect the discharged debt ("2018 Case").' The 2018

Case settled in August 2018.-

         C.      The Currently Pending Foreclosure.

        As part of the Settlement, Mohr agreed to accept service and cooperate with the

forthcoming foreclosures Three weeks later, Shellpoint filed a foreclosure action in state

court (` Foreclosure ').0 Mohr consented to the in rein foreclosure judgment entered in

March 2019.10

        D.      Shellpoint's Hazard Insurance Notices Sent To Mohr.

        Mohr bases his FDCPA claim in this case on three letters Shellpoint sent him.

These letters are dated February 19, 2019 ("First Warning Letter")," March                       21, 2019




 + A copy of the Mortgage is attached hereto as Exhibit A. The Mortgage is extrinsic evidence, but is proper
on a Motion to Dismiss because Mohr relied upon this document in his Complaint. See Avila u. Brander
Masonry, Inc., S.D. Ind. No. 1:14-cy-913--,IMS-DKL, 2014 U.S. Dist. LEIS 103742. at '6 (Jul)- 3o, 2014).
citing Tiernep trunk% 304 F.3d 734, 738 (7th Cir. 2002)("There is an exception for \\ hiCh the Court can
consider materials attached to a motion to dismiss -\\ ithout converting it to a summary judgment motion,
but it is reserved for 'concededly authentic document[s] central to the plaintiffs claim,' such as the
contract in a breach of contract case.").
 + Complaint. Exhibit A.
   Id.
6 Id., ut 117.
   Complaint. 1(18.
   Complaint, 4119.
   Neiekcz        fjkia Nev Penn Financial, LLC, v. Brian K. Mohr, et 0/., Lake County. Indiana Superior
Court, Division 1, Case No. 45001-1810-ME-000482.The Court may take judicial notice of the
Foreclosure. See. e.g., Ko/ono      Bank of'lot., N.D. Ohio No. 5:13-cv-00832, 2014 U.S. Dist. LEXIS
35844. at 5-6(Mar. 19, 2014).
'
1 Complaint, 4 23.
n Complaint, Exhibit A.

                                                     3
 USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 4 of 43


("Second Warning Letter             -2   and April 8, 2019 ("Final Letter")'3 (collectively, the

"Letters").

        The first two Letters') contained nearly identical language, informing Mohr that:

               [Olur records show that your homeowner's association (MA)
               hazard insurance expired, and we do not have evidence that your
               homeowner's association has obtained new coverage. Because
               homeowner's association (HOA) hazard insurance is
               required on your property, we plan to buy insurance for
               your property. You must pay us for any period during which the
               insurance we buy is in effect but you do not have insurance.

                You should immediately provide us with your insurance
                information. We urge von to contact yourHomeowner's Association
                to obtain current evidence of homeowner's association (HOA)
                hazard insurance for your property referenced above.

        Both the First Warning Letter and the Second Warning Letter provided the

procedure for Mohr to submit proof of insurance. But they did not reference Mohr's

default on the Mortgage Loan, the amount due on the Mortgage Loan, the Foreclosure,

any options or programs to settle the debt or avoid foreclosure, or any procedure to

make payment on the Mortgage Loan.

        And the first two Letters contained the following bankruptcy disclaimer:15

                To the extent that your obligation has been discharged or is subject
                to an automatic stay of bankruptcy this notice is for
                compliance and informational purposes only and does not
                constitute a demand for payment or any attempt to collect
                such obligation.

        Having received no response, Shellpoint sent the Final Letter advising Mohr that

it had to obtain lender-placed insurance, that it would charge the premium to the

Mortgage Loan escrow account, and that Shellpoint would cancel the lender-placed


12 Complaint, Exhibit B.
   Complaint, Exhibit C.
it First \,Varning Letter and Second Warning Letter (emphasis original).
15 Id.(emphasis added).

                                                    4
  USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 5 of 43


 insurance upon proof that he obtained his own insurance coverage.i6 The Final Letter

 contained the price of the premium, but advised that "This is not an invoice."17

         Mohr alleges that the Letters "harassed and inconvenienced him,"'8 so in

 response he filed this lawsuit. The Complaint essentially alleges that Mohr is worried

 that Shellpoint might try to hold him personally liable in the future, and that he might

 have to spend attorney's fees to defend himself if that happens.19 He then suggests how

 he would have drafted the Letters differently.20 This argument is perhaps better

 reserved for Congress, as federal law requires seryicers like Shellpoint to include the

 various disclaimers and language that Mohr finds "confusing and misleading."

         But the question before the Court is not whether the Letters were an exemplar of

 clarity. The question is whether they were an attempt to collect a debt that triggered the

 FDCPA. They were not. Shellpoint thus asks the Court to dismiss the Complaint.

 III.    LAW AND ARGUMENT

         A.      The Motion to Dismiss Standard Under Rule 12.

         The current standard governing a motion to dismiss requires:2i

                 First, the complaint must describe the claim in sufficient detail to give the
                 defendant "fair notice of what the .. . claim is and the grounds upon which
                 it rests- .. . Second, its allegations must plausibly suggest that the plaintiff
                 has a right to relief raising the possibility above a "speculative level"; if
                 they do not, the plaintiff pleads itself out of court.



    Complaint, Exhibit C.
    Id.
' " Complaint, 127.
") Complaint. 1127.
'2" Complaint,
    Gordy     007/Un (In rc (rordy), Case No. 16-11304, 2016 Biinkr. LEXIS 4555.           (Bimkr.N.D.Ind.
 Nov. 28, 2016), citing L.E.O.C. v. Concentru //eutth Serciecs, Inc., 496 F. 3d 773, 776 (7th CU.. 2007)
(quoting BeH _.111antic     huoinhly. 55o U.S. 544, 127 S.Ct. 1955, 1964, 167 1- Ed. ad 929) (internal
 citations omitted). See also. lshcroft   hihu/s 556 U.S. 662, 129 S.Ct. 1937, 173 L. Ed. 2d 868 (2009): 10
 re Eisunlun, 387 B.R. 219, 222 (11inkr. N.D. Ind. 2008); In rc Schmuckcr, 376 B.R. 256, 258
                                                                                               (Binkr. N.D.
 Ind. 2007).

                                                     5
    USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 6 of 43


            In making the determination, the Court accepts the factual allegations in the

complaint as true and draws all reasonable inferences in plaintiffs favor.22 But any

"[djocuments that a defendant attaches to a motion to dismiss are considered part of the

pleadings if they are referred to in the plaintiffs complaint and are central to her

claim."23 And the plaintiff must allege facts demonstrating a plausible claim for relief in

order to survive a motion to dismiss.24

            B.       Mohr's FDCPA Claim in Count One Fails Because Shellpoint Did
                     Not Send The Letters In An Attempt To Collect A Debt.

                     1.        The FDCPA Only Applies To Communications Sent "In
                               Connection With The Collection Of Any Debt."

           In order for the FDCPA to even apply, the plaintiff must meet two threshold

criteria. First, the FDCPA applies to debt collectors. Shellpoint concedes for purposes of

this Motion that it is a debt collector under 15 U.S.C. §1692a(6). Second, the debt

collector must send the communication that forms the basis of the suit "in connection

with the collection of any debt." See 15 U.S.C. §§1692e,25 1692f.26 So the plaintiff cannot

merely show that the defendant acts as a debt collector vis-a-vis the plaintiff and sent a

letter. If the subject communications are not for the purpose of collecting a debt, then

the FDCPA does not apply.27 And by extension, the false or misleading nature of the

communication is irrelevant if the communication itself is not is not an attempt to

collect a debt in the first place.




22  ChriSiCIltiell U. County of Boone, Illinois.  483 1;•3d 454, 457(7th Cir. 2007).

▪ Venture Associates Corp. v. Zenith Data Systems Corp.,         987F.ad 429. 431 (7th Cir. 1993).
2 1 Twombly,     55o U.S. at 555 - 56, 127 S.Ct. at 1665- 65.

     15 U.S.C.   §1692e  ("A debt collector may not use any false, deceptive, or misleading representation or
means in connection with the collection of any debt.") (emphasis added).
▪    15 U.S.C. ‘;;16621( - Adebt collector may not use unfair or unconscionable means to collect or attempt to
collect any debt.") (emphasis added).
2- Id.
  USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 7 of 43


            The FDCPA does not define the phrase "in connection with the collection of any

 debt." However, the courts have articulated a "flexible, common sense inquiry" to make

 that determination.28 The inquiry is objective, and not subject to the normal
 4.4
       unsophisticated consumer standard" used to evaluate FDCPA claims.29 The first and

 most obvious factor is whether the communication takes the form of a demand for

 payment.3° This typically requires some combination of an explicit demand for payment

 on a specific amount, the due date, and the procedure to make a payment such as a

 payment coupon.3' The second factor is the nature of the parties' relationship and the

"purpose and context of the communication.":r

            Debt collectors send many communications that are i*rifiationui rather than

 an attempt to collect a debt. Federal law often requires these i.qforinutiona/

communications, such as the following:

           • the initial "welcome letter" that notifies the borrower of the servicing
             transfer
           • an invitation to engage in a loss mitigation program to avoid foreclosure;3"
           • a letter regarding the status of the account that warns about the effects of
             future missed payments; and,3b

   Ghurek- 1). Litton Loon Servicing LP, 614 F.3(1 380, 384 (7th Cir. 20 to).
29 See  Mail     . Triumph P'ships, 577 F.3d 790, 798 (7th Cir. 2009).

   Sec 13(117C1) v. Security NUti            Corp.. 154 1;.3(1384,388-389 (7th Cir. 1998).
   Sec, e.g.. Shelleu       Ocuen Loon Servicing, LLC„S.D.Ind. No. 1:13-cr-506-RLY-DKI„ 2013 I T.S.
LEXIS 1224:39, ut'     113 (.lug. 28, 2013)("[m]ost importantly, it is axiomatic that for a demand of money to
be made, the recipient of the demand must be informed what amount is owed:).
32 Sire Simpson L Scyi'quard Properties, L.L.C., 2013 U.S. Dist. LEXIS 82408, 2013 WI, 2642143, at 3
(N.D. III —June 12, 2013)(citing Gburek. 614 F.3d at 385).
    Thompson v. /3.1C Home Loons Servicing, L.P., No. 2:09-cy-311, 2010 U.S. Dist. LEXIS 30891, 2010
WI, 1286747 (N.D. Ind. 2010) (Notice of servicing transfer was not in connection with an attempt to
collect a debt despite fact that the notice also provided the payment remittance address of the defendant.
payment instructions. a payment coupon with the amount due, and information about optional
insurance).
   Gillespie r. Chose Home Fin., LLC. No. 3:09-cv-191-TS, 2009 U.S. Dist. LEXIS 108837, 2009 WI,
4061428, at '6 (N.D. Ind. Nov. 20, 2009) (workout letters did not require the debtor to make any
payments on delinquent loan, but merely informed debtors of options available to them to resolve the
delinquency).
  Batley U. Sec. Not'/ Servicing Corp.. 154 F.3d :184, 389 (7th Cir. 1998)("A xs.- 11-ning that something bad
might happen if payment is not kept current is not a dun, nor does it seek to collect any debt, but rather

                                                      7
  USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 8 of 43


         • a letter acknowledging that the debtor is no longer represented by counsel.36

 And most relevant this case, as discussed below, courts appear to have unanimously

 found hazard insurance notices like the Letters that Shellpoint sent to be informutionu/

 rather than an attempt to collect.

                  2.      Shellpoint's Letters Were Informational, And Not An
                          Attempt To Collect A Debt.

         The Letters upon which Mohr bases his FDCPA claim were information(/'

 communications rather than an attempt to collect a debt. Federal law required

 Shellpoint to send the Letters informing Mohr that his insurance coverage lapsed before

 it could obtain force-placed insurance. The few courts that have addressed these

 communications found them to be inforinationa/ rather than an attempt to collect a

 debt. These cases generally arose in the bankruptcy context, with borrowers like Mohr

seeking to characterize the letters as an attempt to collect a debt that was discharged in a

 prior bankruptcy.

         And the bankruptcy context is significant. Mohr bases his FDCPA claim on the

fact that he discharged any personal liability on the Mortgage Loan in his bankruptcy:

This is true. But Mohr remained the Property owner, and Shellpoint's in                     rem   mortgage

 rights remained after the bankruptcy discharge.38 Those rights include the right to hold


the opposite because it tries to prevent the circumstance wherein payments are missed and a real dun
 m ust be mailed.").
    Brood v. Caliber Home Loons, Inc., N.1),I11. No. 10-cy-03432, 2018 U.S. Dist. LEXIS 173129, at 16
(Oct. 9, 2018).
:;" Complaint.'I31.
    Ho/rig/Icy r. Green Tree Servicing, LL('(In re IIenriquez). 530 B.R. 341. 345 (Bankr.N.D.GLI.2015).
citing /n re         480 B.R. 546, 555 (B in hr. N.D. Ga. 2013), and In IT Gill, 529 B.R. 31, 37 (Baehr.
W.D.N.Y. 201,5) (internal citations omitted) ("Although a discharge eliminates the debtor's personal
liability on a secured debt, the discharge does not eliminate a secured creditor's lien against the
 property. Thus a secured creditor may still enforce its lien against the debtor's property after a discharge,
but may not demand payment from the debtor personally. The discharge injunction does not prohibit
every communication between a creditor and debtor—only those designed to collect, recover or offset any
such debt as a personal liability of the debtor.").

                                                      8
 USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 9 of 43


Mohr responsible for hazard insurance and recover the costs of obtaining such

insurance from the foreclosure sale proceeds.39 As one court has explained in the post-

bankruptcy context: 1°

               Forces remain[] at work that c[an] make . . . continued ownership
               of the real estate uncomfortable — forces like accruing real estate
               taxes and the desirability of maintaining liability insurance for the
               premises. But those forces are incidents of ownership. Though the
               [Bankruptcy] Code provides debtors with a surrender option, it
               does not force creditors to assume ownership or take possession of
               collateral. And although the Code provides a discharge of personal
               liability for debt, it does not discharge the ongoing burdens of
               owning property.

        Shellpoint acknowledges that it cannot enforce Mohr's obligation to maintain

hazard insurance against him personally. And it did not attempt to do so. But if, for

instance, the Property sells at a foreclosure sale for more than the amount owed on the

mortgage, Shellpoint may offset its cost of force-placed hazard insurance against the

surplus that Mohr or other lienholders would otherwise receive.11 And in order to

recover its in rem mortgage rights against the Property, federal law required Shellpoint

to send Mohr the Letters.

                      (a)      Federal Law Requires Mortgage Servicers To Send
                               Insurance Notices Before Obtaining Force-Placed
                               Insurance Policies.

       Federal law — RESPA4 and Regulation              X13 -   compelled Shellpoint to send the

Letters and include the language to which Mohr objects. Mohr thus seeks to hold

Shellpoint liable under one federal law - the FDCPA - for sending the Letters that it vas

required to send under other federal laws.


   Thomas v. Svicrus Inc.(In re Thymus), 554 B.R. 512, 521 (Bankr.M.D.A1a.2016).
0, Cunning u. Beneficial Mainc, inc.(In re ('Onni (J), 442 B.R. 105, 172 (Ilinkr. I). Me. 2011).
  In re Henri(111eZ). 536 B.R. at 348.
  The Real Estate Settlement Procedures Act, 12 U.S.C. §§26o1 et SC'/.(-RESPA-).
H Regulation X of the Bureau of Consumer Financial Protection, 12 C.F.R. §§1024.41 ("Regulation X").

                                                  9
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 10 of 43


        RESPA provides that "[a] servicer may not impose any charge on any borrower

for force-placed insurance with respect to any property securing a federally related

mortgage unless" the servicer sends two written notices to the borrower containing the

following information:-H

                          a reminder of the borrower's obligation to maintain hazard
                          insurance on the property securing the federally related mortgage;
                          a statement that the servicer does not have evidence of insurance
                          coverage of such property;
                          a clear and conspicuous statement of the procedures by which the
                          borrower may demonstrate that the borrower already has insurance
                          coverage; and
                          a statement that the servicer may obtain such coverage at the
                          borrower's expense if the borrower does not provide such
                          demonstration of the borrower's existing coverage in a timely
                          manner.

        And Regulation X requires the notice to contain specific language that the

borrower will have to pay for such coverage by including [a] statement that hazard

insurance is required on the borrower's property, and that the servicer has purchased or

will purchase . . . such insurance at the borrower's expense."4.3

        As a result, RESPA required Shellpoint to send the Letters. And Regulation X

required the Letters to include the very language upon which the Plaintiff bases his

claims. In that situation, Shellpoint can do nothing more to avoid the appearance that

the communications are an attempt to collect a debt than include a bankruptcy

disclaimer. Which it did.




  1 2 U.S.C. 6!: 2605(1)( OA)"   (C1111)11111-11ti   added).
, 12 C.F.R. §   1 24.37(0(2)0;0.

                                                               10
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 11 of 43


                             (b)   Hazard Insurance Letters Are Informational And
                                   Not An Attempt To Collect A Debt.

           Shellpoint is not the first mortgage servicer caught between RESPA and

Regulation X's dual mandates to send the Letters, on the one hand, and the FDCPA's

mandate that it not attempt to collect a discharged debt against the debtor personally,

on the other hand. Fortunately, the courts that have analyzed the issue have uniformly

found a hazard insurance letter is not an attempt to collect a debt.

           In Preuher v. Seterus, LLC,t6 the district court granted the defendant's motion to

dismiss because the letters advising the debtor of the mortgage's requirement that the

property be insured was not sent in connection with an attempt to collect a debt. The

court found that while the letter mentioned costs associated with the lender purchasing

insurance, it did not demand payment-47 The purpose and context of the letter clearly

indicated it was not an effort to collect a debt because it did not in any way discuss the

balance of the mortgage debt. Instead, the lender intended for the letter to provide

notice to the debtors about potential insurance costs.

           Similarly, in Thomas v. Seterus, Inc.(In re Thomas),-'8 the mortgage servicer sent

letters nearly identical to those Shellpoint sent to Mohr, including language that the

force-placed insurance would be more expensive than obtaining other coverage, and

that the borrower "must pay us" for insurance the lender obtained on the property. The

Thomas court dismissed the case, finding that the hazard insurance letters were for

compliance purposes rather than an attempt to collect a debt.-; The court reasoned that


  PreUhCr v.     Seterus, LL('. 2014    1)1S1. IAA'S 171139, 2014 WI, 7005095, at   '2-3 (Ni).
                                                                                           . Ill. Dec. 11,
2014).
r Td. at
-V''11/0/7/(2S ll. Seterus
                     Inc.(In Iv 7'hoinus)„554 B.R. 512. 523(Bankr.M.D. Ala. 2016).
-19 Thomas, 554 B.R. at 523 (-When a debtor places ;_t mortgagee's collateral at risk by filling to abide b\
t he terms of the mortgage, the mortgagee has a valid purpose in offsetting its cost of protecting the

                                                     11
 USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 12 of 43


 RESPA required the creditor to give notice to the borrower of what it was about to do,

 and so long as the notice contains a bankruptcy disclaimer, it is not an "act to collect'.

 discharged debt from the debtors()

         The Thomas court based its decision on Henriquez v. Green Tree Servicing,51

 where the court found hazard insurance letters to be informational rather than an

 attempt to collect because they were sent in accordance with RESPA and contained

 bankruptcy disclaimers. While the letters contained language that the borrower would

 be responsible for the cost of the insurance, the letters also contained bankruptcy

 disclaimers stating that the defendant was not attempting to collect against the

 borrower personally due to the bankruptcy discharge.52

         And the other courts that have addressed the issue overwhelmingly, if not

 unanimously, follow klenriquez, finding those notices informational and not an attempt

 to collect a debt so long as they contained a bankruptcy disclaimer.sa




 collateral against the debtor's equity in the collateral, and the mortgagee's necessary compliance with
 RESPA toward that end likewise falls within that purpose.... Of course, due to the coercive nature of the
 language RESPA and Regulation N requires in these situations, inclusion of a prominent, unambiguous,
 and explanatory bankruptcy disclaimer within these letters is necessary to prevent the letters from
 running afoul of the automatic star.').
     Id. at 523.
 5110 cc 11enriglICI, 536 B.R. at 348.
     Id.
 5:; SCE' Elliott v. PIIII Mtge.     N.D.N.Y. No. 15-0,7-01221(BKS), 2017 U.S. Dist. LEXIS 131885(Mar. 3.
 2017) (mailings regarding hazard insurance with bankruptcy disclaimer is not an attempt to collect a
 debt); In cc Prisco, Bankr.N.D.N.Y. No. 07-134°8, 2017 Bankr. HATS 2271, at 22 (Aug. 14.
 2017)(bankruptc\ disclaimers on hazard insurance letters are not an attempt to collect a debt); Lovegrove
 v. Octucn Loon Servicing. LL('. W.D.Va. Civil Action No. 7:14cv00326, 201,5 U.S. Dist. LEXIS 112768, at
'34(Aug. 25. 20).5)(multiple correspondence, including hazard insurance letters, were informational and
 non-threatening in nature and contained disclaimers that if the debt was in bankruptcy the
 communications were not an attempt to collect a debt); "1///ussid v. Nutionstur Mtge., LLC, 688 F.App'x
803 (i i th 0E2017)(letters were not sent to induce payment because they did not reference a debt.
 demand payment. discuss a balance due on the underlying mortgage, or discuss ways to settle that
 balance. The court also found that the letters were sent in order to comply with a federal regulation).

                                                    12
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 13 of 43


                     (c)    Mohr's FDCPA Claims Fail Because Shellpoint's
                            Letters Were Informational And Contained
                            Bankruptcy Disclaimers.

       Mohr's FDCPA claims fail as a matter of law because Shellpoint's Letters were

informational, not an attempt to collect any debt. The Letters contained language

required by federal law and contained bankruptcy disclaimers that informed Mohr that

Shellpoint was not attempting to collect any debt.

       Neither the Seventh Circuit nor any federal district court in Indiana appears to

have addressed this discrete issue in a reported opinion. But the other courts have

uniformly adopted Heuriquez, finding a hazard insurance notice containing a

bankruptcy disclaimer to be informational rather than an attempt to collect a debt.

       Absent binding precedent, this Court should adopt the Henriquez reasoning and

dismiss the Complaint. The dual mandates of RESPA and Regulation X forced

Shellpoint to walk a tightrope between complying with those guidelines and complying

with the FDCPA. In that situation, Shellpoint's bankruptcy disclaimer was sufficient to

inform Mohr that the Letters were informational rather than an attempt to collect.

Shellpoint did as well as one could reasonably expect in this situation.

       And in context, the Letters were not an attempt to collect. Shellpoint did not

send repeat notices or more notices than RESPA required. The Letters do not reference

the amount owed on the Mortgage Loan, the due date, or how to make payment on the

Mortgage Loan. The Letters did not even give Mohr the option to pay Shellpoint for the

force-placed insurance, or provide a procedure to make payment. The Letters simply

asked for proof of insurance, encouraged Mohr to obtain insurance, warned of the

effects, and advised him of the procedure to supply proof of insurance to Shellpoint.



                                            13
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 14 of 43


          And while Mohr alleges that Shellpoint might attempt to collect from him

 personally in the future, he does not allege any actual attempts. Taken together, the

 Letters merely informed Mohr that his insurance had lapsed and warned that Shellpoint

 would obtain more expensive coverage.

          As a practical matter, the Property cannot sit uninsured. Given that Mohr did not

insure the Property, Shell point had to buy coverage. And as it advised in the Letters, the

lender-placed insurance is more expensive. As such, federal law required Shellpoint to

inform Mohr of his choice: either obtain his own coverage or have Shellpoint obtain

coverage on his behalf at an increased cost. While Mohr alleges that the force-placed

insurance was too expensive, it is not as if Shellpoint kept this money or profited.

Mohr's failure to insure the Property forced Shellpoint to obtain more expensive

coverage, pay the premium to a third-party, and hope that it might be able to recover the

cost from the sale proceeds in the Foreclosure. Shellpoint gained nothing from sending

the Letters other than making sure the Property did not sit uninsured.

          Given that the Letters were informational rather than an attempt to collect,

Mohr's FDCPA claims fail as a matter of law, and the Court should dismiss the

Complaint.

          C.       The Court Should Decline To Exercise Supplemental
                   Jurisdiction Over Remaining State Law Claims.

          Any claim that Shellpoint acted improperly in the Foreclosure is best addressed

in the Foreclosure. This Court should thus decline supplemental jurisdiction over

Mohr's state law claims under 28 U.S.C. §1367. After dismissing Mohr's FDCPA claim in

Count One, there is no remaining claim over which the Court has original jurisdiction.31


5 1 .)8        §1367(c)(3).

                                             14
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 15 of 43


 Mohr's breach of contract claims revolves around a $6,115.20 insurance premium. Even

if the parties have a diversity of citizenship, the amount-in-controversy will not exceed

$75,000.00.55


           As a practical matter, the state court is best equipped to address Mohr's state law

claims that arose out of the foreclosure proceedings. In determining whether to exercise

supplemental jurisdiction, the Court is to balance "the traditional 'values of judicial

economy, convenience, fairness, and comity.-56 This usually results in dismissing the

remaining claims.57

           And this is not an unusual case that requires this court to retain jurisdiction.

Mohr alleges that Shelipoint failed to expeditiously prosecute the case, and that it

assessed improper insurance charges. His remedy, if any, lies in the state court.

SheIlpoint will presumably seek to recover its cost of force-placed insurance from the

sale proceeds, so Mohr has the opportunity to raise this issue if and when that occurs.

Mohr should have raised any dispute about the pace of the Foreclosure proceeding with

the state court rather than asking this Court to second guess the state court judge's case

management.

           While this Court can simply decline supplemental jurisdiction and avoid

engaging in the analysis, Mohr's breach of contract claims are barred. His claims in this

case are based on the Foreclosure, and thus arise out of the same transaction or

occurrence as the Foreclosure. To the extent that he is entitled to affirmative relief,

those claims are compulsory counterclaims in the Foreclosure. His claims are thus

barred by either (1) res ,judiceta, if he failed to raise these claims or defenses in the


55 28   U.S.C. ,
               ".;1332(11).
          NCI( }ink PreshyteriUtl 110ti1)., 455 1'.3d 118, 122(7th   Cir. 2006), citing   28 U.S.C. ;`,‘,1367.
  Carnegie-1/(4/0n      v. 0)11771, 484 U.S. 343, 350(1988).

                                                    15
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 16 of 43


 Foreclosure, or (2) the Rooker-Feldman doctrine, if he raised these defenses and now

asks this Court to serve as a de facto appellate court reviewing the state court.

Regardless, this Court should decline jurisdiction over Counts Two and Three so as not

to unnecessarily entangle itself with the pending Foreclosure.

         D.      Mohr's Breach Of Contract Claims In Counts Two And Three Of
                 The Complaint Fail As A Matter Of Law.

         Mohr's breach of contract claims also fails substantively. Mohr alleges that

Shellpoint (1) breached the Mortgage by obtaining force-placed insurance on the

Property, and (2) breached the Settlement Agreement from the 2018 Case because it did

not act quickly enough in the Foreclosure to divest Mohr of his title to the Property. l le

vaguely alleges that something happened at the Property,58 and that Shellpoint's alleged

delay subjected Mohr, as the Property owner, to pot-et/Liu/ liability for undisclosed

incidents at the Property.5"

         Mohr's allegations are implausible on their face. Shellpoint has the right under

the Mortgage to obtain insurance on his behalf after he defaulted on the Mortgage. And

Shellpoint did not unreasonably delay in foreclosing. lie entered into the Settlement

Agreement consenting to a foreclosure on August 28, 2018.6" Shellpoint filed the

Foreclosure on September 19, 2018.61 Three weeks hardly constitutes an unreasonable

delay. Even if the Court retains jurisdiction, Counts Two and Three fail as a matter of

law, and should be dismissed.




    Complaint, 4L43 ("As a result of defendant's breach, plaintiff has been subjected to potential liability for
incidents occurring- at the property in question, and to the Homeowner's Association for the property.")
5') Id.
6,, Complaint,
6, Complaint, 1119.

                                                      16
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 17 of 43


                 1.      Mohr's Breach Of Contract Claim In Count Two Fails.

         Shellpoint had the right to insure the Property after Mohr's default. In the

Mortgage, at §3, Mohr agreed to pay when due "premiums for any and all insurance

required." And in §5, Mohr agreed to insure the Property, and allow Shellpoint to insure

the Property if he did not.6
                          'Mohr also agreed that Shel'point's coverage might provide

greater insurance and "that the cost of the insurance coverage so obtained might

significantly exceed the cost of insurance that Borrower could have obtained:63 Mohr

admits he breached the Mortgage as a result of his Bankruptcy and payment default.6i

There is no dispute that Shellpoint had the right and the obligation to insure the

Property.

        But Mohr alleges that Shellpoint breached the Mortgage by obtaining an

insurance policy at an increased cost, and assessing it against his Mortgage Loan

account. He claims Shellpoint "obtained insurance in bad faith" by "purposefully

selecting an exorbitantly-priced" policy that greatly exceeded the Property's value.65 In

his opinion, the Property is worth less than 8125,000.00, and that the four units in his

building would cost less than 5769,236.00 to re-build.66 In other words, Mohr objects to




     M ortgage. ("If Borrower fails to maintain any of the coverages described above, Lender may obtain
insurance coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase
an particular type or amount of coverage. Therefore, such coverage shall cover Lender, hut might or
might not protect Borrower, Borrower's equity in the :Property, or the contents of the Property, against
any risk. hazard or liability and might provide greater or lesser coverage than was previously in effect
Borrower acknowledges that the cost of the insurance coverage so obtained might significantly exceed the
cost of insurance that Borrower could have obtained. Any amounts disbursed by Lender under this
Section 5 shall become additional debt of Borrower secured by this Security Instrument. These amounts
shall bear interest at the Note rate from the date of disbursement and shall be payable, with such interest,
upon notice from Lender to Borrower requesting payment.-).
    id.
0 1 coo/ph/int.      19, 25.
    Complaint. 1139.
  Complaint, 1(26, 27.

                                                    17
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 18 of 43


the policy because it is based on an insured value that is higher than his speculative

opinion of the building's value.

       Mohr's claim fails because the Mortgage allows Shellpoint to insure the Property

at an increased cost. Therefore, even accepting Mohr's allegations as true, which the

Court must at this stage, he fails to allege a breach.

       Mohr also Bails to allege any actual damages. Ile alleges that he was damaged by

the "excessive charges for force-placed insurance that were assessed against the

property."67 He does not allege that he actually paid the premiums. In fact, he bases his

entire FDCPA claim on the fact that he is not responsible for the premiums because he

discharged his personal liability in the Bankruptcy. As a result, Mohr has not suffered

any actual damages, and the Court should dismiss Count Two of the Complaint.

       Finally, as a practical matter, when a condominium policy lapses, Shellpoint has

to insure the entire building, not just Mohr's unit. And Shellpoint simply passes along

the policy's cost. Shellpoint does not stand to gain by increasing the insurance cost. In

fact, it risks bearing the ultimate cost of insuring the Property, as it cannot seek to

recover the premium from Mohr personally. Shellpoint would prefer that Mohr and/or

his homeowner's association insure the property at their cost. Mohr's claim thus fails to

rise above the speculative level, and fails to state a claim for relief.

                      Mohr's Breach Of Contract Claim In Count Three Fails To
                      State A Claim.

       Finally, even if the Court exercises supplemental jurisdiction over Count Three, it

should dismiss this claim. Taking the Complaint's allegations as true, Mohr fails to

allege (1) what promise Shellpoint made,(2) what it did to breach that promise, and (3)


 Complaint. 40.

                                               18
 USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 19 of 43


 any actual damages.08 Mohr alleges that something happened at the Property, and that

 he might be liable in the future as a result. Mohr does not allege any facts that could

 plausibly give rise to a breach of contract claim, and thus fails to state a claim for relief.


 IV.        CONCLUSION

            For the foregoing reasons, Defendant NewRez LLC f/k/a New Penn Financial,

 LLC d/b/a Shellpoint Mortgage Servicing respectfully requests that the Court dismiss

 the Complaint with prejudice.

                                                      Respectfully submitted,
 OF COUNSEL:
                                                     /s./</dfreti J. I Jannekell
                                                     Jeffrey J. Hanneken (31726-15)
 GRAYDON HEAD & RITC11EY LLP                         Counselfor Defendant NewRez, LLC,f/k/u
 312 Walnut Street                                   New Penn Financial, LLC d/b/u Shellpoint
 Suite 1800                                          Mortgage Servicing
 Cincinnati, OH 45202                                GaxcooN HEAD & RrrcHEY LLP
 Phone:(513)621-6464                                 312 Walnut Street
 Fax: (513)651-3836                                  Suite 1800
                                                     Cincinnati, OH 45202
                                                     Phone:(513)629-0349
                                                     Fax: (513)651-3836
                                                     E-mail:jhanneken@graydon.law



                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing
 Notice of Appearance was filed via the CM/ECF system that will send notification to all
 counsel of record, this 15th day of July, 2019.


                                                        /I Jeffrey J. Hanneken
                                                        Jeffrey J. Hanneken (31726-15)

9599010.3


"Murat     TC11/P/C ASS 57 U. Liu(' Nation Ilrorldu,,idc„ Inc., 953 N.E.2d 1125, 1128-29 (Ind. Ct. App. '2_o1
("The elements of a breach of contract action arc the existence of a contract, the defendant's breach
 thereof, and damages.-).

                                                     19
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 20 of 43
                     •••



                                                                                              STATE OF INDIANA,
                                                                                                Lt\liE COUNTY
                                                                                                     FOR RECORD

                                                   :2003 131 175                         2003DEC 12 Nii10:31
                                                                                              MOF..:7,1S
                                                                                                   RECORDEN

     Return To:
     Flagstar Bank, FSB

     5151 Corporate Drive, Troy, Michigan                      48098

     Mail Stop W..510-1                  [Space Above This Line For Recording Data[--
                                                                                         4.     orr4-44.
                                               MORTGAGE .11:77iX741.1*/1.1PA..                          "t1:
                                                                                                           4:
                                                                                                            1Z\
                                                                                                              1
                                                                                        litifehri.34111
                                                                                                     41.
                                                                                                      ...geat




     DEFINITIONS

     Words used in multiple sections of this document are defined below and other words are defined in
     Sections 3, 11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are
     also provided in Section 16.

    (A)"Security Instrument" means this document, which is datednecember 1, 2003
     together with all Riders to this document.
    (B)"Borrower" is BRIAN K. MOHR,an unmarried man




     Bo     wer is the mortgagor under this Security Instrument.



     NDIA NA -S inileEa4ily•Fanaie Mae/Freddie Mac UNIFORM INSTRUMENT WITH MERS               Form 3015 1/01

    C)-5A(IN)(000s)
    Pavlof 15                     ‘
                                  fW1-- (-

                                     -   • .
    '
    4•
     %:'
       :•




                                                       HOLD FOR FIRST AMERICAN                                      "."
                                                                                                           ...L.'
                                                                                                               :•         •• 71 1




                                                                                                             =       :        •..".•
                                                      EXHIBIT
                                                          A
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 21 of 43




     (C) 'MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is
      acting solely as a nominee for Lender and Lender's successors and assigas. MERS is the Mortgagee
      under this Security Instrument. NIERS is organized and existing under the laws of Delaware, and has an
     address and telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel.(888) 679-MERS.
     (D)"Lender" is
     Flagstar Bank, FSB
     Lenderisa Federally Chartered Savings Bank
     organized and existing under the laws of The United States Of America
     Lender's address is
     5151 Corporate Drive, Troy, Michigan                      48098
     (E) "Note" means the promissory note signed by Borrower and datedpec ember 1, 2003
     The Note states that Borrower owes Lender
     Forty-Six Thousand Eight Hundred                  and 00/100ths                                     Dollars
         $ 46,80 0.00      )plus interest.            Borrower has promised to pay this debt in regular Periodic
    Payments and to pay the debt in full not later than December 1, 2 o 33
    (F) "Property" means the property that is described below under the heading "Transfer of Rights in the
    Property."
    (G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges
     due under the Note, and all sums due under this Security Instrument, plus interest
    (H) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following
    Riders are to be executed by Borrower [check box as applicable]:

      Lxi Adjustable Rate Rider       Condominium Rider                        Second Home Rider
          Balloon Rider               Planned Unit Development Rider           1-4 Family Rider
      Li VA Rider                  Fl Biweekly Payment Rider                   Other(s) [specify]


    (I) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
     ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
     non-appealable judicial opinions.
    (J) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
     charges that are imposed on Borrower or the Property by a condominium association, homeowners
     association or similar organization.
    (K) "Electronic Funds Transfer' means any transfer of funds, other than a transaction originated by
     check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
     instrument, computer, or magnetic ta.p-:so as to order, instruct, or authorize a financial institution to debit
     or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated teller
     machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
     transfers.
    (L) "Escrow Items" means those items that are described in Section 3.
    (M)"Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid
     by any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i)
     damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the
    Property; (iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the
     value and/or condition of the Property.
    (N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on,
     the Loan,
    (0)"Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the
     Note, phis (ii) any amounts under Section 3 of this Security Instrument.

   il,;:t;';t1W.XWt
                                                                             Initials: /1
                                                                                        347/1-
     vrp -6A(1N)(0005)                                 Page2o115                                  Form 3015 1/01
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 22 of 43




    (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
    implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to
     time, or any additional or successor legislation or regulation that governs the same subject matter. As used
     in this Security Instrument, nRESPAn refers to all requirements and restrictions that are impcsed in regard
     to a "federally related mortgage loan' even if the Loan does not qualify as a "federally related mortgage
    loan" under RESPA.
    (Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or
     not that party has assumed Borrower's obligations under the Note and/or this Security Instrument.
     TRANSFER OF RIGHTS IN THE PROPERTY
     This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
     modifications of the Note; and (ii) the performance of Borrower's covenants and agreements under this
     Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and
     convey to MERS (solely as nominee for Lender and Lender's successors and assigns) and to the
     successors and assigns of MERS, the following described property located in the
     County                                              of Lake
             [Type of Recording Jurisdiction]     [Name of Recording Jurisdiction]
     UNIT 3 , BUILDING 16, THE COLONIES OF MERRILLVILLE CONDOMINIMUM, A
     HORIZONTAL PROPERTY REGIME, AS RECORDED AS DOCUMENT NO. 238215 UNDER THE
     DATE OF FEBRUARY 1, 1974, AND AtaNDED BY DOCUMENT NO. 488399, RECORDED
     UNDER THE DATE OF SEPTEMBER 1, 1978, IN THE RECORDERS OFFICE OF LAKE
     COUNTY, INDIANA.




                         • •,r;       ••••;-.•
                          •       ,                                             which currently has the address of
    6964 FILLMORE                                                                                          [Street]
    MERRILLVILLE                                                        [City], Indiana 46410           [Zip Code]
    ("Property Address"):

          TOGETHER WITH all the improvements now or hereafter erected on the property, and all
    easements, appurtenances, and fixtures now or hereafter a part of the property. All replacements and
    additions shall also be covered by this Security Instrument. All of the foregoing is referred to in this
    Security Instrument as the "Property." Borrower understands and agrees that MERS holds only legal title
    to the interests granted by Borrower in this Security Instrument, but, if necessary to comply with law or
    custom, MERS (as nominee for Lender and Lender's successors and assigns) has the right: to exercise any
    or all of those interests, including, but not limited to, the right to foreclose and sell the Property; and to
    take any action required of Lender including, but not limited to, releasing and canceling this Security
    Instrument


                                                                                      7
                                                                            initiaiv/61
                                                                                      /41/1—
    4:k6A(IN)(coos)                                   Page 3 of 15                               Form 3015 1/01
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 23 of 43




          BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
     the right to mortgage, grant and convey the Property and that the Property is unencumbered, except for
     encumbrances of record. Borrower warrants and will defend generally the title to the Property against all
     claims and demands, subject to any encumbrances of record,
          THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
     covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real
     property.
             UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
             1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges.
       Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and any
       prepayment charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items
       pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made in U.S.
      currency. However, if any check or other instrument received by Lender as payment under the Note or this
      Security Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments
      due under the Note and this Security Instrument be made in one or more of the following forms, as
      selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or
      cashier's check, provided any such check is drawn upon an institution whose deposits are insured by a
      federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer.
            Payments are deemed received by Lender when received at the location designated in the Note or at
      such other location as may be designated by Lender in accordance with the notice provisions in Section 15.
      Lender may return any payment or partial payment if the payment or partial payments are insufficient to
      bring the Loan current, Lender may accept any payment or partial payment insufficient to bring the Loan
      current, without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial
      payments in the future, but Lender is not obligated to apply such payments at the time such payments are
      accepted. If each Periodic Payment is applied as of its scheduled due date, then Lender need not pay
     interest on unapplied funds. Lender may hold such unapplied funds until Borrower makes payment to bring
      the Loan current If Borrower does not do so within a reasonable period of time, Lender shall either apply
     such funds or return them to Borrower. If not applied earlier, such funds will be applied to the outstanding
     principal balance under the Note immediately prior to foreclosure. No offset or claim which Borrower
     might have now or in the future against Lender shall relieve Borrower from making payments due under
     the Note and this Security Instrument or performing the covenants and agreements secured by this Security
     Instrument
            2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all
     payments accepted and applied by Lender shall be applied in the following order of priority: (a) interest
     due under the Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payment✓
    shall be applied to each Periodic Payment in the order in which it became due. Any remaining amounts
    shall be applied first to late charges, second to any other amounts due under this Security Instrument, and
     then to reduce the principal balance of the Note.
           If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
    sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and
     the late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment received
    from Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be
    paid in full, To the extent that any excess exists after the payment is applied to the full payment of one or
    more Periodic Payments, such excess may be applied to any late charges due. Voluntary prepayments shall
    be applied first to any prepayment charges and then as described in the Note,
           Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under
    the Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments,
           3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
    under the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due
    for: (a) taxes and assessments and other items which can attain priority over this Security Instrument as a
    lien or encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any;

      , • • .,••L •   •: •:•;-Z!

         •6A(IN)(0055)                               Page 4 of 15                               Form 3015 1X1
        m
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 24 of 43




       (c) premiums for any and all insurance required by Lender under Section 5; and (d) Mortgage Insurance
       premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
       Insurance premiums in accordance with the provisions of Section 10. These items are called "Escrow
       Items." At origination or at any time during the term of the Loan, Lender may require that Community
       Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and
       assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to
       be paid under this Section. Borrower shall pay Lender the Funds for Escrow Items unless Lender waives
      Borrower's obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower's
      obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may only be
      in writing. In the event of such waiver, Borrower shall pay directly, when and where payable, the amounts
      due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender requires,
      shall furnish to Lender receipts evidencing such payment within such time period as Lender may require.
      Borrower's obligation to make such payments and to provide receipts shall for all purposes be deemed to
      be a covenant and agreement contained in this Security Instrument, as the phrase "covenant and agreement"
      is used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and
      Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9
      and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such
      amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in
      accordance with Section 15 and, upon such revocation, Borrower shall pay to Lender all Funds, and in
     such amounts, that are then required under this Section 3.
            Lender may, at any time, collect and hold Funds in an amount(a) sufficient to permit Lender to apply
     the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can
     require under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and
     reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable
     Law.
            The Funds shall be held in an institution whose deposits are insured by a federal agency,
     instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so insured) or in
     any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time
    specified under RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually
    analyzing the escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest on the
    Funds and Applicable Law permits Lender to make such a charge. Unless an agreement is made in writing
    or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower
    any interest or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest
    shall be paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the
    Funds as required by RESPA.
           If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
    Borrower for the excess funds in accordance with RESPA. If there is a shortage of Funds held in escrow,
    as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
    Lender the amount necessary to make up the shortage in accordance with RESPA, but in no more than 12
    monthly payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall
    notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make
    up the deficiency in accordance with RESPA, but in no more than 12 monthly payments,
           Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund
    to Borrower any Funds held by Lender.
           4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
    attributable to the Property which can attain priority over this Security Instrument, leasehold payments or




                                                                           Initbts:/0
    Mr)-6A(IN)(0005)                                  Page 5 of 15                              Form 3015 1/91
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 25 of 43




       ground rents on the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To
        the extent that these items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.
              Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
       Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable
       to Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith
       by, or defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to
       prevent the enforcement of the lien while those proceedings are pending, but only until such proceedings
       are concluded; or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating
       the lien to this Security Instrument If Lender determines that any part of the Property is subject to a lien
       which can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the
      lien. Within 10 days of the date on which that notice is given, Borrower shall satisfy the lien or take one or
      more of the actions set forth above in this Section 4,
              Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
      reporting service used by Lender in connection with this Loan,
             5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on
      the Property insured against loss by fire, hazards included within the term 'Extended coverage," and any
     other hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance.
     This insurance shall be maintained in the amounts (including deductible levels) and for the periods that
     Lender requires. What Lender requires pursuant to the preceding sentences can change during the term of
      the Loan. The insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's
     right to disapprove Borrower's choice, which right shall not be exercised unreasonably, Lender may
     require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood zone
     determination, certification and tracking services; or (b) a one-time charge for flood zone determination
     and certification services and subsequent charges each time remappings or similar changes occur which
     reasonably might affect such determination or certification. Borrower shall also be responsible for the
     payment of any fees imposed by the Federal Emergency Management Agency in connection with the
     review of any flood zone determination resulting from an objection by Borrower.
             If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
     coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any
     particular type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might
     not protect Borrower, Borrower's equity in the Property, or the contents of the Property, against any risk,
     h.zard or liability and might provide greater or lesser coverage than was previously in effect. Borrower
     acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of
    insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall
     become additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest
     at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice from
    Lender to Borrower requesting payment.
            All insurance policies required by Lender and renewals of such policies shall be subject to Lender's
    right to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as
    mortgagee and/or as an additional loss payee, Lender shall have the right to hold the policies and renewal
    certificates, If Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and
    renewal notices. If Borrower obtains any form of insurance coverage, not otherwise required by Lender,
    for damage to, or destruction of, the Property, such policy shall include a standard mortgage clause and
    shall name Lender as mortgagee and/or as an additional loss payee.
            In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender
    may make proof of loss if not made promptly by Borrower, Unless Lender and Borrower otherwise agree
    in writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall
    be applied to restoration or repair of the Property, if the restoration or repair is economically feasible and

                •
                                                                            Initials:
    Cr; -6A(IN)(Hos)                                  Page 6 of 15                               Form 3015 1/01
      0
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 26 of 43




       Lender's security is not lessened. During such repair and restoration period, Lender shall have the right to
        hold such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the
        work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
        promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series
       of progress payments as the work is completed. Unless an agreement is made in writing or Applicable Law
       requires interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower any
       interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by
       Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of Borrower. If
       the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance
       proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
       the excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the order provided for in
      Section 2.
             If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance
       claim and related matters. If Borrower does not respond within 30 days to a notice from Lender that the
       insurance carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day
       period will begin when the notice is given. In either event, or if Lender acquires the Property under
      Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance
      proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instrument, and
    (b) any other of Borrower's rights (other than the right to any refund of unearned premiums paid by
      Borrower) under all insurance policies covering the Property, insofar as such rights are applicable to the
      coverage of the Property. Lender may use the insurance proceeds either to repair or restore the Property or
      to pay amounts unpaid under the Note or this Security Instrument, whether or not then due.
            6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal
      residence within 60 days after the execution of this Security Instrument and shall continue to occupy the
      Property as Borrower's principal residence for at least one year after the date of occupancy, unless Lender
      otherwise agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating
      circumstances exist which are beyond Borrower's control.
            7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not
      destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the
     Property. Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in
      order to prevent the Property from deteriorating or decreasing in value due to its condition. Unless it is
      determined pursuant to Section 5 that repair or restoration is not economically feasible, Borrower shall
     promptly repair the Property if damaged to avoid further deterioration or damage. If insurance or
      condemnation proceeds are paid in connection with damage to, or the taking of, the Property, Borrower
     shall be responsible for repairing or restoring the Property only if Lender has released proceeds for such
     purposes. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of
     progress payments as the work is completed If the insurance or condemnation proceeds are not sufficient
     to repair or restore the Property, Borrower is not relieved of Borrower's obligation for the completion of
     such repair or restoration.
            Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
     reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
     Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.
           8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application
     process, Borrower or any persons or entities acting at the direction of Borrower or with Borrower's
     knowledge or consent gave materially false, misleading, or inaccurate information or statements to Lender
    (or failed to provide Lender with material information) in connection with the Loan. Material
     representations include, but are not limited to, representations concerning Borrower's occupancy of the
    Property as Borrower's principal residence.


                                                                            Initials:
     amr,-6A(IN)(0005)                                Page 7 of 15                              Form 3015 1/01
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 27 of 43




             9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If
     (a) Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there
       is a legal proceeding that might significantly affect Lender's interest in the Property and/or rights under
       this Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
       enforcement of a lien which may attain pnority over this Security Instrument or to enforce laws or
       regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
       reasonable or appropriate to protect Lender's interest in the Property and rights under this Security
       Instrument, including protecting and/or assessing the value of the Property, and securing and/or repairing
       the Property. Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien
       which has priority over this Security Instrument; (b) appearing in court; and (c) paying reasonable
      attorneys' fees to protect its interest in the Property and/or rights under this Security Instrument, including
      its secured position in a bankruptcy proceeding, Securing the Property includes, but is not limited to,
      entering the Property to make repairs, change locks, replace or board up doors and windows, drain water
      from pipes, eliminate building or other code violations or dangerous conditions, and have utilities tamed
      on or off. Although Lender may take action under this Section 9, Lender does not have to do so and is not
      under any duty or obligation to do so. It is agreed that Lender incurs no liability for not taking any or all
      actions authorized under this Section 9.
             Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
     secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of
      disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting
      payment.
            If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the
     lease, If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless
     Lender agrees to the merger in writing.
            10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
     Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason,
      the Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
     previously provided such insurance and Borrower was required to make separately designated payments
     toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain
     coverage substantially equivalent to the Mortgage Insurance previously in effect, at a cost substantially
     equivalent to the cost to Borrower of the Mortgage Insurance previously in affect, from an alternate
     mortgage insurer selected by Lender. If substantially equivalent Mortgage Insurance coverage is not
     available, Borrower shall continue to pay to Lender the amount of the separately designated payments that
     were due when the insurance coverage ceased to be in effect. Lender will accept, use and retain these
     payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be
     non-refundable, notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be
     required to pay Borrower any interest or earnings on such loss reserve, Lender can no longer require loss
     reserve payments if Mortgage Insurance coverage (in the amount and for the period that Lender requires)
     provided by any insurer selected by Lender again becomes available, is obtained, and Lender requires
    separately designated payments toward the premiums for Mortgage Insurance. If Lender required Mortgage
     Insurance as a condition of making the Loan and Borrower was required to make separately designated
     payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to
     maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until Lender's
    requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and
    Lender providing for such termination or until termination is required by Applicable Law, Nothing in this
    Section 10 affects Borrower's obligation to pay interest at the rate provided in the Note.
            Mortgage Insurance reimburses Lender (or any entity that purchases the Note) far certain losses it
    may incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage
    Insurance.
            Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may
    enter into agreements with other parties that share or modify their risk, or reduce losses. These agreements
    are on terms and conditions that are satisfactory to the mortgage insurer and the other party (or parties) to
    these agreements. These agreements may require the mortgage insurer to make payments using any source
    of funds that the mortgage insurer may have available (which may include funds obtained from Mortgage
    Insurance premiums).
   ••••       :     •
   ;.: -           % •
                                                                             Initials:
    avn -6A(IN)(0005)                                  Page 8 of 15                               Form 3015 1/01
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 28 of 43




              As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer,
       any other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that
       derive from (or might be characterized as) a portion of Borrower's payments for Mortpge Insurance, in
       exchange for sharing or modifying the mortgage insurer's risk, or reducing losses, _f such agreement
       provides that an affiliate of Lender takes a share of the insurer's risk in exchange for a share of the
       premiums paid to the insurer, the arrangement is often termed "captive reinsurance." Further:
            (a) Any such agreements will not affect the amounts that Borrower has agreed to pay for
      Mortgage Insurance, or any other terms of the Loan. Such agreements will not increase the amount
      Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to any.refund.
            (b) Any such agreements will not affect the rights Borrower has - if any - with respect to the
      Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights
      may include the right to receive certain disclosures, to request and obtain cancellation of the
      Mortgage Insurance, to have the Mortgage Insurance terminated automatically, and/or to receive a
      refund of any Mortgage Insurance premiums that were unearned at the time of such cancellation or
      termination,
            11. Assignment of Miscellaneous Proceeds; Forfeiture, All Miscellaneous Proceeds are hereby
      assigned to and shall be paid to Lender.
             If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of
      the Property, if the restoration or repair is economically feasible and Lender's security is not lessened.
      During such repair and restoration period, Lender shall have the right to hold such Miscellaneous Proceeds
      until Lender has had an opportunity to inspect such Property to ensure the work has been completed to
      Lender's satisfaction, provided that such inspection shall lx undertaken promptly, Lender may pay for the
      repairs and restoration in a single disbursement or in a series of progress payments as the work is
      completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on such
      Miscellaneous Proceeds, Lender shall not be required to pay Borrower any interest or earnings on such
     Miscellaneous Proceeds, If the restoration or repair is not economically feasible or Lender's security would
     be lessened, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument,
      whether or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be
     applied in the order provided for in Section 2.
            In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous
     Proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
     the excess, if any, paid to Borrower.
            In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
     value of the Property immediately before the partial taking, destruction, or loss in value is equal to or
     greater than the amount of the sums secured by this Security Instilment immediately before the partial
     taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the sums
    secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
     multiplied by the following fraction: (a) the total amount of the sums secured immediately before the
     partial taking, destruction, or loss in value divided by (b) the fair market value of the Property
     immediately before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.
           In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
     value of the Property immediately before the partial taking, destruction, or loss in value is less than the
     amount of the sums secured immediately before the partial taking, destruction, or loss in value, unless
    Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums
    secured by this Security Instrument whether or not the sums are then due,
           If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the
    Opposing Party (as defined in the next sentence) offers to make an award to settle a claim for damages,
    Borrower fails to respond to Lender within 30 days after the date the notice is given, Lender is authorized
    to collect and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to the
    sums secured by this Security Instrument, whether or not then due. "Opposing Party' means the third party
    that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of action
                                                                                                                  in
    regard to Miscellaneous Proceeds.
           Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
    Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's
    interest in the Property or rights under this Security Instrument. Borrower can cure such a default and, if


   Ck6A(IN)(000s)                                     Page 9 of 15                               Form 3015 1/01
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 29 of 43




      acceleration has occurred, reinstate as provided in Section 19, by causing, the action or proceeding to be
      dismissed with a ruling that, in Lender's judgment, precludes forfeiture of the Property or other material
      impairment of Lender's interest in the Property or rights under this Security Instrument. The proceeds of
      any award or claim for damages that are attributable to the impairment of Lender's interest in the Property
      are hereby assigned and shall be paid to Lender.
            All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be
      applied in the order provided for in Section 2.
           12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
      payment or modification of amortization of the stuns secured by this Security Instrument granted by Lender
      to Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower
      or any Successors in Interest of Borrower. Lender shall not be required to commence proceedings against
      any Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify
     amortization of the sums secured by this Security Instrument by reason of any demand made by the original
     Borrower or any Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or
     remedy including, without limitation, Lender's acceptance of payments from third persons, entities or
     Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of or
     preclude the exercise of any right or remedy.
           13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants
     and agrees that Borrower's obligations and liability shall be joint and several. However, any Borrower who
     co-signs this Security Instrument but does not execute the Note (a "co-signer''): (a) is co-signing this
     Security Instrument only to mortgage, grant and convey the co-signer's interest in the Property under the
     terms of this Security Instrument; (b) is not personally obligated to pay the sums secured by this Security
     Instrument; and (c) agrees that Lender and any other Borrower can agree to extend, modify, forbear or
     make any accommodations with regard to the terms of this Security Instrument or the Note without the
     co-signer's consent.
          Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes
     Borrower's obligations under this Security Instrument in writing, and is approved by Lender, shall obtain
     all of Borrower's rights and benefits under this Security Instrument. Borrower shall not be released from
     Borrower's obligations and liability under this Security Instrument unless Lender agrees to such release in
     writing. The covenants and agreements of this Security Instrument shall bind (except as provided in
    Section 20) and benefit the successors and assigns of Lender.
          14. Loan Charges. Lender may charge Borrower fees for services performed in connection with
     Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this
    Security Instrument, including, but not limited to, attorneys' fees, property inspection and valuation fees.
    In regard to any other fees, the absence of express authority in this Security Instrument to charge a specific
    fee to Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not charge
    fees that are expressly prohibited by this Security Instrument or by Applicable Law.
          If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
    that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
    permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the
    charge to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted
    limits will be refunded to Borrower. Lender may choose to make this refund by reducing the principal
    owed under the Note or by making a direct payment to Borrower. If a refund reduces principal, the
    reduction will be treated as a partial prepayment without any prepayment charge (whether or not a
    prepayment charge is provided for under the Note). Borrower's acceptance of any such refund made by
    direct payment to Borrower will constitute a waiver of any right of action Borrower might have arising out
    of such overcharge.
          15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument
    must be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to
    have been given to Borrower when mailed by first class mail or when actually delivered to Borrower's
    notice address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers
    unless Applicable Law expressly requires otherwise. The notice address shall be the Property
                                                                                                         Address
    unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly
    notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's


                                                                           Initials: g/
                                                                                      i1.2" s
   0
   1%-6A (IN)0005)                                  Pagel() of 15                               Form 3015 1/01
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 30 of 43




       change of address, then Borrower shall only report a change of address through that specified procedure.
      There may be only one designated notice address under this Security Instrument at any one time. Any
       notice to Lender shall be given by delivering it or by mailing it by first class mail to Lender's address
      stated herein unless Lender has designated another address by notice to Borrower. Any notice in
       connection with this Security Instrument shall not be deemed to have been given to Lender until actually
       received by Lender. If any notice required by this Security Instrument is also required under Applicable
      Law, the Applicable Law requirement will satisfy the corresponding requirement under this Security
      Instrument.
            16. Governing Law; Severability; Rules of Construction. 'This Security Instrument shall be
      governed by federal law and the law of the jurisdiction in which the Property is located. All rights and
      obligations contained in this Security Instrument are subject to any requirements and limitations of
      Applicable Law, Applicable Law might explicitly or implicitly allow the parties to agree by contract or it
       might be silent, but such silence shall not be construed as a prohibition against agreement by contract In
      the event that any provision or clause of this Security Instrument or the Note conflicts with Applicable
      Law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be
      given effect without the conflicting provision.
            As used in this Security Instrument (a) words of the masculine gender shall mean and include
      corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and
     include the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to
      take any action.
           17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument
           18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
    "Interest in the Property" means any legal or beneficial interest in the Property, including, but not limited
      to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or
     escrow agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.
           If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
     is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
     written consent Lender may require immediate payment in full of all sums secured by this Security
     Instrument, However, this option shall not be exercised by Lender if such exercise is prohibited by
     Applicable Law.
           If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
     provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
     within which Borrower must pay all sums secured by this Security Instrument If Borrower fails to pay
     these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
    Security Instrument without further notice or demand on Borrower,
           19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions,
    Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time
     prior to the earliest of: (a) five days before sale of the Property pursuant to Section 22 of this Security
    Instrument; (b) such other period as Applicable Law might specify for the termination of Borrower's right
     to reinstate; or (c) entry of a judgment enforcing this Security Instrument, Those conditions are that
    Borrower: (a) pays Lender all sums which then would be due under this Security Instrument and the Note
    as if no acceleration had occurred; (b) cures any default of any other covenants or agreements; (c) pays all
    expenses incurred in enforcing this Security Instrument including, but not limited to, reasonable attorneys'
    fees, property inspection and valuation fees, and other fees incurred for the purpose of protecting Lender's
    interest in the Property and rights under this Security Instrument; and (d) takes such action as Lender may
    reasonably require to assure that Lender's interest in the Property and rights under this Security
    Instrument, and Borrower's obligation to pay the sums secured by this Security Instrument, shall continue
    unchanged. Lender may require that Borrower pay such reinstatement sums and expenses in one or more of
    the following forms, as selected by Lender: (a) cash; (b) money order; (c)


                                                                                   AZ
                                                                                    I A—
         -6A(IN)(nos)                                  Page 17 of 15                              Form 3015 1/01
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 31 of 43




       certified check, bank check, treasurer's check or cashier's check, provided any such check is drawn upon
       an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic
       Funds Transfer, Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby
       shall remain fully effective as if no acceleration had occurred, However, this right to reinstate shall not
       apply in the case of acceleration under Section 18.
            20. Sale of Note; Change of Loan Servicer; Notice of Grievance, The Note or a partial interest in
       the Note (together with this Security Instrument) can be sold one or more times without prior notice to
      Borrower. A sale might result in a change in the entity (known as the "Loan Servicer") that collects
      Periodic Payments due under the Note and this Security Instrument and performs other mortgage loan
      servicing obligations under the Note, this Security Instrument, and Applicable Law. There also might be
      one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
      Servicer, Borrower will be given written notice of the change which will state the name and address of the
      new Loan Servicer, the address to which payments should be made and any other information RESPA
      requires in connection with a notice of transfer of servicing. If the Note is sold and thereafter the Loan is
      serviced by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations
      to Borrower will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not
      assumed by the Note purchaser unless otherwise provided by the Note purchaser.
            Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
     individual litigant or the member of a class) that arises from the other party's actions pursuant to this
     Security Instrument or that alleges that the other party has breached any provision of, or any duty owed by
     reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with such
     notice given in compliance with the requirements of Section 15) of such alleged breach and afforded the
     other party hereto a reasonable period after the giving of such notice to take corrective action. If
     Applicable Law provides a time period which must elapse before certain action can be taken, that time
     period will be deemed to be reasonable for purposes of this paragraph, The notice of acceleration and
     opportunity to cure given to Borrower pursuant to Section 22. and the notice of acceleration given to
     Borrower pursuant to Section 18 shall be deemed to satisfy the notice and opportunity to take corrective
     action provisions of this Section 20.
           21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances' are those
    substances defined as toxic or hazardous substances, pollunts, or wastes by Environmental Law and the
    following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides
     and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials;
    (b) "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
    relate to health, safety or environmental protection; (c) "Environmental Cleanup" includes any response
    action, remedial action, or removal action, as defined in Environmental Law; and (d) an "Environmental
    Condition" means a condition that can cause, contribute to, or otherwise trigger an Environmental
    Cleanup.
           Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
    Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do,
    nor allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental
    Law, (b) which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a
    Hazardous Substance, creates a condition that adversely affects the value of the Property. The preceding
    two sentences shall not apply to the presence, use, or storage on the Property of small quantities of
    Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to
    maintenance of the Property (including, but not limited to, hazardous substances in consumer products).
            ;,4

                                                                           Initfals;7+30;i1
                                                                                          '
    et n -5A(IN) r000s)
    -""
                                                     PaEe 12 of 15                              Form 3015 1/01
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 32 of 43




           Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit
     or other action by any governmental or regulatory agency or private party involving the Property and any
     Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any
     Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or threat of
     release of any Hazardous Substance, and (c) any condition caused by the presence, use or release of a
     Hazardous Substance which adversely affects the value of the Property. If Borrower learns, or is notified
     by any governmental or regulatory authority, or any private party, that any removal or other remediation
     of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take all necessary
     remedial actions in accordance with Environmental Law. Nothing herein shall create any obligation on
     Lender for anEnvironmental Cleanup.


           NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

           22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
     Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to
     acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a)
     the default; (b) the action required to cure the default; (c) a date, not less than 30 days from the date
     the notice is given to Borrower, by which the default must be cured; and (d) that failure to cure the
     default on or before the date specified in the notice may result in acceleration of the sums secured by
     this Security Instrument, foreclosure by judicial proceeding and sale of the Property. The notice shall
     further inform Borrower of the right to reinstate after acceleration and the right to assert in the
     foreclosure proceeding the nonexistence of a default or any other defense of Borrower to acceleration
     and foreclosure. If the default is not cured on or before the date specified in the notice, Lender at its
     option may require immediate payment in full of all sums secured by this Security Instrument
     without further demand and may foreclose this Security Instrument by judicial proceeding. Lender
     shall be entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22,
     including, but not limited to, reasonable attorneys' fees and costs of title evidence.

          23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this
     Security Instrument Lender may charge Borrower a fee for releasing this Security Instrument, but only if
     the fee is paid to a third party for services rendered and the charging of the fee is permitted under
     Applicable Law.

          24. Waiver of Valuation and Appraisement. Borrower waives all right of valuation and
     appraisement.




                                                                           Initials: z4/4A--
    ag%-6A(IN)(0005)                                 Page 13 of 15                              Form 3015 1/131
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 33 of 43




         BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
    Security Instrument and in any Rider executed by Borrower and recorded with it.

    Witnesses:



                                                                                             (S eal)
                                                       BRIAN K. MOHR                       -Borrower




                                                                                             (Seal)
                                                                                          -Borrower




                                           (Seal)                                           (Seal)
                                        -Borrower                                         -Borrower




                                          (Seal)                                            (Seal)
                                       -Borrower                                          -Borrower




                                          (Seal)                                            (Seal)
                                       -Borrower                                          -Borrower




       •6A(IN)(0005)                          Page 14 of 15                        Form 3015 1101
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 34 of 43




    STATE OF INDIANA,Lake                                                        County ss:

         On this 1ST           day of December, 2003        ,before me, the undersigned, a Notary Public
    in and for said County, personally appeared BRIAN K. MOHR,an unmarried man




    and acknowledged the execution of the foregoing instrument.
         WITNESS my hand and official seal.

    My Commission Expires:



                              Official Seal               Not    Public
                              A NDREA SULIVAN                    of Residence:
                              Resident of Porter
                                                 County, trcou
                              My commission expires
                              February 12,2010




    This instrument was prepared by:
    Kelly Hurley
    Flagstar Bank,FSB
    16335 South Harlem 1W,Tinley Park,Illinois 60477




    CD-6A(IN)(coos)                                   Page 15 el 15                           Form 3015 1,01
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 35 of 43




                               ADJUSTABLE RATE RIDER
                                      (1 Year Treasury Index - Rate Caps)

          THIS ADJUSTABLE RATE RIDER is made this 1ST                         day of December, 2003           ,
     and is incorporated into and shall be deemed to amend and supplement the Mortgage,
     Deed of Trust, or Security Deed (the "Security Instrument") of the same date given by the undersigned (the
     "Borrower") to secure Borrower's Adjustable Rate Note (the "Note") to
     Flagstar Bank, FSB

    (the "Lender") of the same date and covering the property described in the Security Instrument and
    located at:
     6964 FILLMORE, MERRILLVILLE, Indiana                   46410

                                                 [Property Address]

              THE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN THE
              INTEREST RATE AND THE MONTHLY PAYMENT. THE NOTE LIMITS THE
              A MOUNT THE BORROWER'S INTEREST RATE CAN CHANGE AT ANY ONE
              TIME AND THE MAXIMUM RATE THE BORROWER MUST PAY.

          ADDITIONAL COVENANT'S. In addition to the covenants and agreements made in the Security
     Instrument, Borrower and Lender further covenant and agree as follows:

     A. INTEREST RATE AND MONTHLY PAYMENT CHANGES
          The Note provides for an initial interest rate of 4.375                   510. The Note provides for
     changes in the interest rate and the monthly payments as follows:

     4. INTEREST RATE AND MONTHLY PAYMENT CHANGES
         (A) Change Dates
          The interest rate I will pay may change on the first day of December, 2006
     and on that day every 12th month thereafter, Each date on which my interest rate could change is called a
    "Chan
    at         lace,"
     M    STATE ADJUSTABLE RATE RIDER - ARM 5.2 •Single Family. Fannie Mae/Freddie Mac
    U NIFORM INSTRUMENT
    Fannie Mae 4-26-2/6-2 ARM
    4=-822R (0008).01      Form 3111 14:11
    Page 1 of 4
    V MP MORTGAGE FORM
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 36 of 43




          (B) The Index
          Beginning with the first Change Date, my interest rate will be based on an Index, The "Index" is the
     weekly average yield on United States Treasury securities adjusted to a constant maturity of one year, as
     made available by the Federal Reserve Board. The most recent Index figure available as of the date 45 days
     before each Change Date is called the "Current Index."

          If the Index is no longer available, the Note Holder will choose a new index which is based upon
     comparable information, The Note Holder will give me notice of this choice.

        (C) Calculation of Changes
         Before each Change Date, the Note Holder will calculate my new interest rate by adding
    Two and 875/1000                                                                          percentage points
    (2.875                       %) to the Current Index, The Note Holder will then round the result of this
    addition to the nearest one-eighth of one percentage point (0.125%), Subject to the limits stated in Section
    4(D) below, this rounded amount will be my new interest rate until the next Change Date.

         The Note Holder will then determine the amount of the monthly payment that would be sufficient to
    repay the unpaid principal that I am expected to owe at the Change Date in full on the maturity date at my
    new interest rate in substantially equal payments. The result of this calculation will be the new amount of
    my monthly payment.

        (D) Limits on Interest Rate Changes
         The interest rate I am required to pay at the first Change Date will not be greater than
    6.375                       % or less than 2.675                      %. Thereafter, my interest rate will
    never be increased or decreased on any single Change Date by more than two percentage points (2.0%)
    from the rate of interest I have been paying for the preceding 12 months. My interest rate will never be
    greater than 10.375                      0/
                                             /0 .

        (E) Effective Date of Changes
        My new interest rate will become effective on each Change Date. I will pay the amount of my new
    monthly payment beginning on the first monthly payment date after the Change Date until the amount of
    my monthly payment changes again.




    CM-822R (0008).01                               Page 2 of 4                                 Form 3111
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 37 of 43




          (F) Notice of Changes
          The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount
     of my monthly payment before the effective date of any change. The notice will include information
     required by law to be given to me and also the title and telephone number of a person who will answer any
     question I may have regarding the notice.

     B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
     Section 18 of the Security Instrument is amended to read as follows:
                 Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section
          18, "Interest in the Property" means any legal or beneficial interest in the Property, including,
          but not limited to, those beneficial interests transferred in a bond for deed, contract for deed,
          installment sales contract or escrow agreement, the intent of which is the transfer of tide by
          Borrower at a future date to a purchaser.
                If all or any part of the Property or any Interest in the Property is sold or transferred (or if
          Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred)
          without Lender's prior written consent, Lender may require immediate payment in full of all
          sums secured by this Security Instrument However, this option shall not be exercised by Lender
          if such exercise is prohibited by Applicable Law. Lender also shall not exercise this option if:
         (a) Borrower causes to be submitted to Lender information required by Lender to evaluate the
         intended transferee as if a new loan were being made to the transferee; and (b) Lender
          reasonably determines that Lender's security will not be impaired by the loan assumption and
          that the risk of a breach of any covenant or agreement in this Security Instrument is acceptable to
         Lender.
                To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a
         condition to Lender's consent to the loan assumption. Lender may also require the transferee to
         sign an assumption agreement that is acceptable to Lender and that obligates the transferee to
         keep all the promises and agreements made in the Note and in this Security Instrument
         Borrower will continue to be obligated under the Note and this Security Instrument unless
         Lender releases Borrower in writing.
                If Lender exercises the option to require immediate payment in full, Lender shall give
         Borrower notice of acceleration. The notice shall provide a period of not less than 30 days from
         the date the notice is given in accordance with Section 15 within which Borrower must pay all
         sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the
         expiration of this period, Lender may invoke any remedies permitted by this Security Instrument
         without further notice or demand on Borrower.

      • -

   (C)-822R (0008).01                                 Page 3 of 4                                   Form 3111 1iD1
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 38 of 43




          BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
     Adjustable Rate Rider.



                                             (Seal)                                           (Seal)
                                          -Borrower     BRIAN K. MOHR                       -Borrower




                                            (Seal)                                            (Seal)
                                          -Borrower                                         -Borrower




                                            (Seal)                                            (Seal)
                                          -B orrower                                        -Borrower




                                            (Seal)                                            (Seal)
                                          -Borrower                                        -B orrower



   (-.

         -822R (0008).01                        Page 4 of 4                          Form 3111 1/131
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 39 of 43




                                 CONDOMINIUM RIDER
         THIS CONDOMINIUM RIDER is made this 1ST                          day of December, 2003
    and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Lust or
    Security Deed (the "Security Instrument") of the same date given by the undersigned (the "Borrower') to
    secure Borrower's Note to
     Flagstar Dank, FSB
                                                                                                        (the
    "Lender") of the same date and covering the Property described in the Security Instrument and located at:
    6964 FILLMORE, MERRILLVILLE, Indiana                   46410

                                                [Property Address]
    The Property includes a unit in, together with an undivided interest in the common elements of, a
    condominium project known as:

                                           [Name of Condominium Project]
    (the "Condominium Project"). If the owners association or other entity which acts for the Condominium
    Project (the "Owners Association") holds title to property for the benefit or use of its members or
    shareholders, the Property also includes Borrower's interest in the Owners Association and the uses,
    proceeds and benefits of Borrower's interest.

         CONDOMINIUM COVENANTS. In addition to the covenants and agreements made in the Security
   Instrument, Borrower and Lender further covenant and agree as follows:
         A. Condominium Obligations. Borrower shall perform all of Borrower's obligations under the
    Condominium Project's Constituent Documents. The "Constituent Documents" are the: (i) Declaration or
    any other document which creates the Condominium Project; (ii) by-laws; (iii) code of regulations; and
   (iv) other equivalent documents. Borrower shall promptly pay, when due, all dues and assessments
   imposed pursuant to the Constituent Documents.
         B. Property Insurance. So long as the Owners Association maintains, with a generally accepted
   insurance carrier, a 'master' or "blanket' policy on the Condominium Project which is satisfactory to
   Lender and which provides insurance coverage in the amounts (including deductible levels), for the
   periods, and against loss by fire, hazards included within the term "extended coverage," and any other
   hazards, including, but not limited to, earthquakes and floods, from which Lender requires insurance,


    M ULTISTATE CONDOMINIUM RIDER-Single Family-Fannie Mee/Freddie Mac UNIFORM INSTRUMENT

    Cri;SR (0008)         Form 3140 1/91
    Page 1 of 3        Initials: GS/
    V MP MORTGAGE FORMS -MINN=
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 40 of 43




     then: (i) Lender waives the provision in Section 3 for the Periodic Payment to Lender of the yearly
     premium installments for property insurance on the Property; and (ii) Borrower's obligation under Section
    5 to maintain property insurance coverage on the Property is deemed satisfied to the extent that the
     required coverage is provided by the Owners Association policy.
           What Lender requires as a condition of this waiver can change during the term of the loan.
          Borrower shall give Lender prompt notice of any lapse in required property insurance coverage
     provided by the master or blanket policy.
          In the event of a distribution of property insurance proceeds in lieu of restoration or repair following
     a loss to the Property, whether to the unit or to common elements, any proceeds payable to Borrower are
     hereby assigned and shall be paid to Lender for application to the sums secured by the Security Instrument,
     whether or not then due, with the excess, if any, paid to Borrower.
          C. Public Liability Insurance. Borrower shall take such actions as may be reasonable to insure that
     the Owners Association maintains a public liability insurance policy acceptable in form, amount, and
    extent of coverage to Lender.
          D. Condemnation. The proceeds of any award or claim for damages, direct or consequential,
    payable to Borrower in connection with any condemnation or other taking of all or any part of the
    Property, whether of the unit or of the common elements, or for any conveyance in lieu of condemnation,
    are hereby assigned and shall be paid to Lender. Such proceeds shall be applied by Lender to the sums
    secured by the Security Instrument as provided in Section 11.
          E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and with Lender's
    prior written consent, either partition or subdivide the Property or consent to: (i) the abandonment or
    termination of the Condominium Project, except for abandonment or termination required by law in the
    case of substantial destruction by fire or other casualty or in the case of a taking by condemnation or
    eminent domain; (ii) any amendment to any provision of the Constituent Documents if the provision is for
    the express benefit of Lender; (iii) termination of professional management and assumption of
    self-management of the Owners Association; or (iv) any action which would have the effect of rendering
    the public liability insurance coverage maintained by the Owners Association unacceptable to Lender.
          F. Remedies. If Borrower does not pay condominium dues and assessments when due, then Lender
    may pay them. Any amounts disbursed by Lender under this paragraph F shall become additional debt of
    Borrower secured by the Security Instrument, Unless Borrower and Lender agree to other terms of
    payment, these amounts shall bear interest from the date of disbursement at the Note rate and shall be
    payable, with interest, upon notice from Lender to Borrower requesting payment.




                                                                         Initials:   V.-1/4--
   (VD -BR (0008)                                    Page 2 of 3                                 Form 3140 1/01
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 41 of 43




         BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained in this
     Condominium Rider,



                                             (Seal)                                            (Seal)
                                          -Borrower    BRIAN K. MOHR                        -Borrower




                                             (Seal)                                            (Seal)
                                          -Borrower                                         -Borrower




                                             (Seal)                                          (Seal)
                                          -Borrower                                        -Borrower




                                            (Seal)                                            (Seal)
                                          -Borrower                                        -Borrower




    ©®-8R (0008)                               Page 3 of 3                           Form 3140 1411
USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 42 of 43



                                                                                                           STATE OF li4711AEV\
                                                                                                             LAKE COUNTY
                                                                                                           FILED FOR RECORD
                                                             2015 054375                                 2015 AUG 13 AN 9:38
                                                                                                           MICHAEL B. DROWR
                                                                                                              RECORDER
              When Recorded Return To:
             .TEMorgan Chase Bank, NA
              C10 Nationwide Title Clearing, Inc.
              2100 Alt. 19 North
             Palm Harbor,FL 34683




                                • 7:•.        ''                              •;

                    ;J:`         • r!              :                 •
                                                       ASSIGNMENT OF MORTGAGE

             FOR GOOD AND VALUABLE CONSIDERATION,the sufficiency of which is hereby acknorwiedzed, the undersiimed.
             MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,INC, AS NOMINEE FOR FLAGS PAR BANK,I.S13,
             ITS SUCCESSORS AND ASSIGNS, WHOSE ADDRESS IS P.O. BOX 20-26, FLINT, MI, 48501-2026,
            (ASSIGNOR),(NIERS Address: 1901 E Voorhees Street, Suite C,Danville,IL 51834) by these presents does convey,
             grant, assign, transfer and set over the described Mortgage with all interest secured thereby. all liens, and any right's due or
             to becoine doe thureon to JPNIORGAN CHASE BANK,NATIONAL ASSOCIATION, WHOSE ADDRESS IS 709
             KANSAS LANE, MC 8000, NIONROE, LA 71203 (066)756-87.17, ITS SUCCESSORS AND ASSIGNS,
            (ASSIGNEE).
             Said Mortgage is dated 12/01/2003, and trade by BRIAN K. MOHR to MORTGAGE ELECTRONIC
             REGISTRATION SYSTEMS, INC AS NOMINEE FOR EL.AGSTAR BANK, FSB, ITS SUCCESSORS AND
             ASSIGNS and recorded in 13o,di oh!, RaP.SJILI          fnctrnotent a 2003 131175 in the office of die Recorder of
             County.Indian a.
             Dated on       7127 /0(        6, "(MNI/DD/YYYY)
             MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,INC. AS NOMINEE FOR FLAGSTAR BANK,FSB,
             ITS SUCCESSORS AND ASSIGNS


             By:
                      -t      A(           A.4
                   ASST.SECRETARY
             STATE OF LOUISIANA PARISI! OF OUACHITA
             On 0' / 7 /sZ• O ic,—(NINUDUIYYYY), before ma appeared k.Q--(                                                          to Mt:
             personally known, who did say that he/slie/they is/are the ASST. SECRETARY of MORTGAGE LLD..IRONIC
             REGISTRATION SYS INNS, INC. AS NOMINEE FOR ELAGSTAR HANK,FSI3, ITS SUCCESSORS AND ASSIGNS
             and that the instrumatt was si,pjted on behalf of the corporation (or association), by authority from its board of directors,
             and that he/she/chcy acknoivledged the instrument to be the free act and deed of the corporation (or association),


                                                                                               EVA REESE
                                                                                       OUACHITA PARISH,LOLISIANA
                                                                                          LIFETIME COMMISSION
             Notary Public - Stare of LOUISIANA                                             NOTARY 10 417070
             Commission expires: Upon My Death




                   ' ..: • ••_ •
            #.1,1; •• •••  • ,
                              •
   USDC IN/ND case 2:19-cv-00150-JTM-JPK document 17 filed 07/15/19 page 43 of 43


                                                                                                           STATE OF liJ,01A1 1
                                                                                                                  C ONTY.
                                                                                                           FILED FOR RECUR
                                                                                                        2011 SEP 20 All 9' :39
                                                           2011 063138
                                                                                                                   E.,̀ .DROW.f•
                                                                                                              RECORDER
                       When Recorded Return To: 4.1/
                       JP3,11egan Chase Bank
                       C/0 NationtvIde Title Clearinp,Inc.
                       2100 Att. 19 North
                       Palm Harbor,FL 34683


                                       •




                                                              ASSIGNMENT OF MORTGAGE

                       FOR GOOD AND VALUABLE CONSIDERATION,the sufficiency of which is hereby acknowledged, the undersigned,
                       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, WHOSE ADDRESS IS 700 Kansas Lant, MC 0000,
                       MONROE,LA 71203,(ASSIGNOR), by these presents does convey, grant; assign, transfer and set over the desCribtd
                       Morigtthe with all interest secured thereby, all liens, and any rights due or to become due thereon to NEW PENN
                       FINANCIAL, LLC DIVA .SHELLPOLNT MORTGAGE SERVICLNG, A DELAWARE LIMITED LIABILITY
                       COMPANY, WHOSE ADDRESS IS 55 BEATTIE PLACE, MS 0 100, GREENVILLE, SC 2)601, ITS
                       SUCCESSORS AND ASSIGNS,(ASSIGNEE).
                       Said Mongage is dated 12101/2003, and 111.1dC by BRIAN IL MOHR to MORTGAGE ELECTRONIC
                       REGISTRATION SYSTEMS, INC,, AS NOMINEE FOR FLAGSTAR BANK, FSB, ITS SUCCESSORS AND
                       ASSIGNS and recorded in Instrument 0 2003 /31175 in the office of the Recorder of LAKE County,Indiana..
                       Dated on LI? ./S1 ta:v (MM/013/YYYY)
                       JPMORGAN CHASE BANK,NATIONAL ASSOCIATION


                       By:
                               KeldndkloJfnson
                                   VICLUZINT
                      STATE OF LOUISIANA PARISH OF OUACHITA
                      On 1)3_1_8_1_,,J ,L.,7(MM/DD/YYYY), before in, appeared                      Kelcirick Johnson Sr.                   to me
                      personally known, who did say that he/she/they is/are the        Va.P;Fcf,IFIr                            of JPNIORGAN
                      CHASE BANK, NATIONAL ASSOCIATION and that the instrument was signed nn behalf of the corporation (or
                      association), by authority from its board of directors, had that he/she/they acknowledged the instrument to be the free net
                      and deed of the corporation (or association).

                                     //la /61
                                           •0-itse                                              ANGELA RUTH PAYNE
                                                                                            CUAC.4.1rTA PAR,
                                                                                               LIFETIME COMMISSION
                                                                                                           SH.101.!ISIANA
                                                                                                 NOTARY 10 a   mo422
                      Notary Public - State of LOUISIANA
                      Commission etpireth Upon My Death
                      Document Prepared By:         Keldtick J oh nson Sr.         ,JPNIorgun Chase Bunk, N.A.,780 K.nsas Lane,Suite A,




                                                                                                                                                    Page:1 of I
Printed on:9/10/2018 8:46 PM
